Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Reasons for Allowance
1. The following is an examiner’s statement of reasons for allowance: the prior-art, the prior-art, Gschwind (US Patent 7200840), in view of Bhandari (US Patent 11036546), in view of Strain (US Patent 10088837), and further in view of Ansari (US Patent 6473897) failed to disclose: a method implemented by a processor of an electronic device, the method comprising: receiving a program code directing first operations to be processed by heterogeneous processors; receiving libraries to be referenced by the heterogeneous processors for processing the first operations; receiving library information including information associated with the first operations to be processed based on the libraries, and information associated with attributes of processing the first operations based on the libraries; determining processors, which will process the first operations, from the heterogeneous processors with reference to the library information such that each processor of the heterogeneous processors processes one or more assigned operations of the first operations; and compiling sub portions such that the sub portions correspond to some libraries respectively, the sub portions being divided from a whole portion of the program code so as to correspond to the determined processors respectively, the some libraries being to be referenced by the determined processors to process assigned operations among the libraries, as recited by the independent claim 1.

Regarding Claim 1, the closest prior-art found, Gschwind, Bhandari, Strain and Ansari discloses of a method implemented by a processor of an electronic device, the method comprising: receiving a program code directing first operations to be processed by heterogeneous processors; receiving library information 
Individually, Gschwind teaches a general feature of heterogeneous processors for processing two or more code portions such that at least two heterogeneous processors comprising a first processor and a second processor, and at least two separate execution environments comprising a first execution environment and a second execution environment, with the computer program product having a medium with a computer program embodied thereon, wherein the computer program comprises: computer code for separately compiling a plurality of source code modules,
Bhandari teaches that a compiler converts the source code into a bit stream and/or object code which configures a heterogeneous processing environment of a SoC to execute the graph. Additionally, the simulator can include a runtime library for simulating the different types of communication links between the kernels. Even those these communication links are different protocols or have different semantics, using the simulation components in the library makes the different types of communication links composable so they can inter-operate in the same simulation environment.
Strain allowing a user to assemble a process design based on the user's input data and retrieved process library data, General Design software object defining operations sequences, and processing operation parameters.
And Ansari teaches that compiler is informed of the available processor types that will execute machine-executable object code compiled by compiler, for example by a list or table of available processor types and analyzes a source code segment which is to be compiled for execution by any one of several different processor types.

“receiving libraries to be referenced by the heterogeneous processors for processing the first operations; determining processors, which will process the first operations, from the heterogeneous processors with reference to the library information; compiling to correspond to the determined processors respectively, the some libraries being to be referenced by the determined processors to process assigned operations among the libraries”
Claim 15 is the system claim, similar to the claim 1, and claim 19 is another method claim, containing similar allowable subject matter as does the claim 1. Therefore, claims 1-20 are allowed while claims 21-32 are canceled.

2. Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAE UK JEON whose telephone number is (571)270-3649.  The examiner can normally be reached on 9am-6pm. Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice. If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Chat Do can be reached on 571-272-3721.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. 






/JAE U JEON/Primary Examiner, Art Unit 2193